             Case 1:20-cv-08121-KPF Document 68 Filed 04/30/21 Page 1 of 4




UNITED STATES DISTRICT COURT                                   MEMO ENDORSED
SOUTHERN DISTRICT OF NEW YORK

OPEN SOCIETY JUSTICE INITIATIVE, et al.,

                           Plaintiffs,                              No. 20 Civ. 8121 (KPF)
               v.

JOSEPH R. BIDEN, JR., et al.,                                 STIPULATION OF DISMISSAL
                                                               UNDER FED. R. CIV. P. 41(a)
                           Defendants.


        WHEREAS, on October 1, 2020, Plaintiffs Open Society Justice Initiative, Diane Marie

Amann, Milena Sterio, Margaret deGuzman, and Gabor Rona (collectively, “Plaintiffs”) filed a

complaint, Dkt. No. 1, commencing the above-captioned action (the “Action”) against the U.S.

Department of State, the U.S. Department of the Treasury, the U.S. Department of Justice, the

Office of Foreign Assets Control, and several public officials in their official capacities

(collectively, “Defendants”; together with Plaintiffs, the “parties”)1;

        WHEREAS, the Action challenges the lawfulness of Executive Order 13,928 (the

“Executive Order”) and its implementing regulations, 31 C.F.R. §§ 520.101 et seq. (the

“Regulations”), as applied to Plaintiffs, seeks “a declaration that the Executive Order and the

Regulations violate the First and Fifth Amendments to the U.S. Constitution and are ultra vires

under” the International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. §§ 1701 et

seq., and seeks “an order enjoining Defendants from enforcing IEEPA’s civil and criminal

penalties against [Plaintiffs] or designating [Plaintiffs] under the Executive Order.” see Dkt. No.

1 ¶¶ 1, 4;


1
 Pursuant to Federal Rule of Civil Procedure 25(d), the public officials who have ceased to hold
office have been automatically replaced by their successors as defendants in the Action.
           Case 1:20-cv-08121-KPF Document 68 Filed 04/30/21 Page 2 of 4




         WHEREAS, on October 9, 2020, Plaintiffs filed a motion for preliminary injunction, Dkt.

No. 28, seeking to “preliminarily enjoin Defendants from enforcing IEEPA’s civil and criminal

penalties against Plaintiffs and from designating them under the Executive Order,” Dkt. No. 28-1

at 25;

         WHEREAS, on November 9, 2020, Defendants filed an opposition to the motion for

preliminary injunction, Dkt. 51;

         WHEREAS, on January 4, 2021, the Court issued an Opinion and Order (the “PI Order”)

granting Plaintiff’s motion for a preliminary injunction in part and enjoining Defendants from

“enforcing IEEPA’s civil or criminal penalty provisions against Plaintiffs for conduct specifically

addressed in Plaintiff[s’] Complaint and in this Opinion and Order, to the extent that such

conduct is alleged to have been committed in violation of Executive Order 13,928,” Dkt. No. 56

at 33;

         WHEREAS, Defendants did not appeal the PI Order;

         WHEREAS, on April 1, 2021, President Joseph R. Biden, Jr. issued Executive Order

14,022, which terminated the national emergency declared in the Executive Order and revoked

that order;

         WHEREAS, Section 2 of Executive Order 14,022 states that “termination of the national

emergency declared in Executive Order 13928 shall not affect any action taken or proceeding

pending not finally concluded or determined as of the date of this order, any action or proceeding

based on any act committed prior to the date of this order, or any rights or duties that matured or

penalties that were incurred prior to the date of this order”;

         WHEREAS, the Court has not issued a final judgment in this action;




                                                  2
            Case 1:20-cv-08121-KPF Document 68 Filed 04/30/21 Page 3 of 4




       WHEREAS, despite the fact that the revocation of the Executive Order does not affect

“any action or proceeding based on any act committed prior to the date of this order,” Defendants

do not intend to, and will not enforce IEEPA’s penalty provisions against Plaintiffs for any of the

conduct described in Plaintiffs’ complaint or in the PI Order;

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs and

Defendants, through their respective counsel, as follows:

       1.       This action is hereby dismissed without prejudice, with each party to bear its own

costs, expenses, and fees, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure.

       2.       Counsel for Plaintiffs will file this Stipulation of Dismissal via the ECF system on

behalf of all parties. This Stipulation may be signed in counterparts, each of which will be

deemed an original and all of which will be taken together and deemed one instrument.

Facsimiles of signatures or signatures in PDF form shall constitute acceptable, binding signatures

for purposes of this Stipulation.

       3.       Upon entry of this Stipulation on the docket of the Court, this case shall be closed.

              29 2021
Dated: April ___,                                                   2021
                                                      Dated: April ___,

       FOLEY HOAG LLP                                         AUDREY STRAUSS
       Attorneys for Plaintiffs                               United States Attorney for the
                                                              Southern District of New York
                                                              Attorney forr Defendants
                                                                            Deffendan
By:
       ANDREW B. LOEWENSTEIN                          By:
       Seaport West                                           JENNIFER  R JJUDE
                                                                            UDE
                                                                            UD
       155 Seaport Boulevard                                  Assistant United States Attorney
       Boston, Massachusetts 02210                            86 Chambers Street, 3rd Floor
       Tel.: (617) 832-1000                                   New York, New York 10007
       E-mail: aloewenstein@foleyhoag.com                     Tel.: (212) 637-2663
                                                              E-mail: jennifer.jude@usdoj.gov



                                                  3
          Case 1:20-cv-08121-KPF Document 68 Filed 04/30/21 Page 4 of 4
The Clerk of Court is directed to terminate all pending motions,
adjourn all remaining dates, and close this case.



Dated:   April 30, 2021               SO ORDERED.
         New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
